Rose, J.
Appeal from an order of the County Court of St. Lawrence County (Richards, J.), entered October 2, 2007, which denied petitioner’s application pursuant to CPL 390.50 for a copy of his presentence report.
Petitioner, a prison inmate, filed an application in County Court pursuant to CPL 390.50 for a copy of the presentence investigation report, prepared in connection with the prior criminal action against him, in order to prepare for an appearance before the Board of Parole. County Court denied his application and petitioner appeals.
We reverse. Pursuant to CPL 390.50 (1), disclosure of a presentence report is permitted upon a proper factual showing of need (see Matter of Gutkaiss v People, 49 AD3d 979, 979 [2008]; Matter of Kilgore v People, 274 AD2d 636, 636 [2000]). Here, as the People acknowledge, petitioner made such a showing, as he demonstrated an impending hearing before the Board and the presentence report is one of the factors that the Board is required to consider upon application for release (see Executive Law § 259-i [1] [a]; [2] [c]; Matter of Gutkaiss v People, 49 AD3d at 979; Matter of Shader v People, 233 AD2d 717, 717 [1996]).
Mercure, J.P, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the County Court of St. Lawrence County for further proceedings not inconsistent with this Court’s decision.